STEPHENS, P. J.
Motion to dismiss appeal on the ground that the transcript contains no statement of the grounds of appeal or the points upon which appellant relies, as required by section 7, rule II, of the Rules for the Supreme Court and District Courts of Appeal of the state of California.
The point for decision herein is practically the same as in People v. Gonzales, ante, p. 164 [47 Pac. (2d) 314], this day decided, and our ruling follows our expressions therein made.
The appeal is dismissed.
Grail, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 25,1935.
Langdon, J., voted for a hearing.